Title: To James Madison from Benjamin W. Crowninshield, 21 April 1815
From: Crowninshield, Benjamin W.
To: Madison, James


                    
                        
                            Sir
                        
                        Navy Department April 21st: 1815
                    
                    I would respectfully submit to your consideration the Enclosed papers, with a view to have your sanction to dismiss the man from the U.S. Naval Service. His character & qualifications are unfavourably spoken of by Captain Porter & others. I am very respectfully Sir Your Obedt Servt.
                    
                        B W Crowninshield
                    
                